     Case 2:17-cv-01596-JAD-EJY Document 53 Filed 06/14/19 Page 1 of 8



     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     Attorneys for Defendant, LongVue Mortgage Capital Inc., as trustee for WestVue NPL Trust II
 6   and Proposed Substitute Party, LongVue Mortgage Capital Inc., as trustee for WVUE 2015-1
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10
     RANDOLPH DAY,                                         Case No.: 2:17-cv-01596-JAD-CWH
11
                    Plaintiff,                             MOTION TO SUBSTITUTE PARTY, OR
12                                                         IN THE ALTERNATIVE, MOTION TO
13   vs.                                                   INTERVENE

14   LONGVUE MORTGAGE CAPITAL INC., as
     trustee for WESTVUE NPL TRUST II; FIRST
15   AMERICAN SOLUTIONS, LLC, and DOES
16   I-X and ROE CORPORATIONS I-X,
     inclusive,
17
                    Defendants.
18
19   ______________________________________

20          Defendant LongVue Mortgage Capital Inc., as trustee for WestVue NPL Trust II

21   (hereinafter “Defendant” or “WestVue”), and proposed Substituted Party LongVue Mortgage

22   Capital Inc., as trustee for WVUE 2015-1 (“WVUE”) by and through their attorneys of record,

23   R. Samuel Ehlers, Esq and Ramir M. Hernandez, Esq. of the law firm of Wright, Finlay & Zak,

24   LLP, hereby move this Court pursuant to Fed. R. Civ. P. 25 to substitute WVUE into this action

25   as the Defendant in place and stead of WestVue. WVUE is the successor-in-interest to WestVue

26   and the current beneficiary of record of the Deed of Trust and, as such, is the proper real party-

27   in-interest and should be granted the right to substitute in to the pending litigation, or in the

28   alternative, to intervene, pursuant to Fed. R. Civ. P. 24.




                                                  Page 1 of 8
     Case 2:17-cv-01596-JAD-EJY Document 53 Filed 06/14/19 Page 2 of 8




 1          This Motion is made and based upon the attached Memorandum of Points and
 2   Authorities, pleadings and papers on file herein, and any oral argument as the Court may deem
 3   necessary.
 4          DATED this 14th day of June, 2019.
 5
                                                 WRIGHT, FINLAY & ZAK, LLP
 6
 7
                                                 /s/ Ramir M. Hernandez
 8                                               R. Samuel Ehlers, Esq.
                                                 Nevada Bar No. 9313
 9                                               Ramir M. Hernandez, Esq.
                                                 Nevada Bar No. 13146
10
                                                 7785 W. Sahara Ave., Suite 200
11                                               Las Vegas, NV 89117
                                                 Attorneys for Defendant, LongVue Mortgage
12                                               Capital Inc., as trustee for WestVue NPL Trust II
13                                               and Proposed Substitute Party, LongVue Mortgage
                                                 Capital Inc., as trustee for WVUE 2015-1
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              Page 2 of 8
     Case 2:17-cv-01596-JAD-EJY Document 53 Filed 06/14/19 Page 3 of 8




 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2                                         I.     INTRODUCTION
 3          Defendant, LongVue Mortgage Capital Inc., as trustee for WestVue NPL Trust II
 4   (“WestVue”) and Proposed Substituted Defendant, LongVue Mortgage Capital Inc., as trustee
 5   for WVUE 2015-1 (“WVUE”) seek relief from this Court to substitute WVUE as the named
 6   Defendant in the pending litigation, or in the alternative to intervene as the real party in interest.
 7   Just cause exists to do so because public records show that WVUE is the beneficiary of record of
 8   the Deed of Trust.
 9          This case involves the validity of the Note and the right of WestVue to foreclosure on the
10   Property. Plaintiff filed the instant action seeking, inter alia, to stop the foreclosure of the
11   Property based on allegations that WestVue does not possess valid endorsements on the Note in
12   order to foreclosure on the Subject Property. As discussed in further detail below, the Deed of
13   Trust was assigned to WVUE. As such, WVUE is the proper party-in-interest to the pending
14   litigation and seeks to be substituted in the place and stead of WestVue.
15                                   II.        STATEMENT OF FACTS
16          1.      This matter concerns a dispute regarding real property located at 32 Via Paradiso
17   St., Henderson, NV 89011 (the “Property”).1
18          2.       On April 10, 2007, Plaintiff Randolph Day took out a loan in the amount of
19   $900,000.00 by executing an Adjustable Rate Note with Interest-Only Period (“Note”) in favor
20   of Mortgage Max Corporation.2
21          3.      To secure the loan, Plaintiff executed a Deed of Trust in favor of Mortgage
22   Electronic Registration Systems, Inc. (“MERS”) as nominee for Mortgage Max Corporation on
23   April 10, 2007. The Deed of Trust was recoded in the Clark County Recorders Office on April
24   18, 2007 as Instrument No. 20070418-0003075.3
25          4.      On August 8, 2012, Mortgage Electronic Registration Systems, Inc. as nominee
26   for Mortgage Electronic Registrations Systems, Inc., solely as nominee for Mortgage Max
27   1
       See ECF No. 1 at §7.
     2
28     A true and correct copy of the Note is attached hereto as Exhibit A.
     3
       A true and correct copy of the Deed of Trust is attached hereto as Exhibit B.


                                                   Page 3 of 8
     Case 2:17-cv-01596-JAD-EJY Document 53 Filed 06/14/19 Page 4 of 8




 1   Corporation and its successors and assigns assigned its interest in the Deed of Trust to Flagstar
 2   Bank, FSB (“Flagstar”) via an Assignment of Deed of Trust recorded in the Clark County
 3   Recorders Office as Document No. 201208080003210.4
 4          5.      On June 28, 2015, Flagstar assigned its interest in the Deed of Trust to WestVue
 5   via an Assignment of Deed of Trust recorded in the Clark County Recorders Office as Document
 6   No. 20150728-0001955.5
 7          6.      On June 7, 2017, Plaintiff filed the Complaint in this matter.6
 8          7.      On October 23, 2017, WestVue filed an Answer to the Complaint.7
 9          8.      On May 20, 2019, WestVue assigned its interest in the Deed of Trust to WVUE
10   via an Assignment of Deed of Trust recorded in the Clark County Recorders Office as Document
11   No. 20190520-0002575.8
12          9.      Pursuant to the deposition testimony of WestVue and the recorded assignment,
13   WVUE is the current holder of the rights to Plaintiff’s loan.9
14          10.     Plaintiff’s allegations are directed only at WestVue. No other parties have
15   appeared in the case.
16          11.     WVUE now seeks to substitute as Defendant as WVUE is the current beneficiary
17   of record.
18                                     III.   LEGAL ARGUMENT
19
            A. This Court should substitute WVUE as the real party of interest in the place of
20             WestVue.
21          Fed. R. Civ. P. 25(c) permits a person to make a motion to substitute party in the “case of

22   any transfer of interest.” In such circumstance, “the action may be continued by or against the

23
     4
       A True and Correct Copy of the MERS Assignment of Deed of Trust is attached hereto as
24
     Exhibit C.
     5
25     A True and Correct Copy of the Flagstar Assignment of Deed of Trust is attached hereto as
     Exhibit D.
26   6
       ECF No. 1.
     7
27     ECF No. 30.
     8
       A True and Correct Copy of the WestVue Assignment of Deed of Trust is attached hereto as
28   Exhibit E.
     9
       See Exhibit F, Dep. of WestVue at 44:9-11.


                                                 Page 4 of 8
     Case 2:17-cv-01596-JAD-EJY Document 53 Filed 06/14/19 Page 5 of 8




 1   original party, unless the court upon motion directs the person to whom the interest is transferred
 2   to be substituted in the action or joined with the original party.” The Rule does not require
 3   substitution, and the action can continue in the name of the original party. However, application
 4   of Fed. R. Civ. P. 25 is generally within the trial court’s discretion.10
 5           Here, WVUE is the record real party-in-interest11 and should be permitted to substitute in
 6   the place and stead of WestVue as Defendant in this action pursuant to Fed. R. Civ. P. 25(c). As
 7   the current beneficiary of record of the Deed of Trust, WVUE has a direct and substantial
 8   interest in the case due to the Complaint seeking a judicial determination as to the validity of the
 9   Note and right of the Note Holder to foreclose. As the current beneficiary of record of the Deed
10   of Trust, WVUE should be afforded the opportunity to litigate its rights, title, and interest in the
11   first Deed of Trust against the Property. It is important that a successor-in-interest, WVUE will
12   assume all the rights and liabilities held by WestVue as Rule 25 is merely procedural, not
13   dispositive of the claims.12 As such, there is no prejudice to Plaintiff as he loses none of his
14   allegations or claims as a result of the substitution.
15           B. In the alternative, WestVue requests permission to intervene in the action

16           In the alternative, in the event the Court does not believe substitution is appropriate,

17   WVUE requests that it be permitted to intervene in the action and dismiss WestVue. Fed. R.

18   Civ. P. 24 provides the mechanism by which a person may intervene:

19
             (a) Intervention of Right.    On timely motion, the court must permit anyone to
20           intervene who:
21                   (1) is given an unconditional right to intervene by a federal statute; or
                     (2) claims an interest relating to the property or transaction that is the
22
             subject of      the action, and is so situated that disposing of the action may as a
23           practical matter        impair or impede the movant’s ability to protect its interest,
             unless existing parties        adequately represent that interest.
24
25
     10
        See McComb v. Row River Lumber Co., 177 F.2d 129 (9th Cir. 1949); United States use of
26   Acme Granite & Tile Co. v. F. D. Rich Co., 437 F.2d 549 (9th Cir. 1970).
     11
27      See fn. 8-9, supra.
     12
        See, Hilbrands v. Far E. Trading Co., Inc., 509 F.2d 1321, 1323 (9th Cir. 1975)(“Rule 25, it is
28   true, is procedural and does not provide for the survival of any right of action. Survival of the
     right does depend on substantive law.”).


                                                   Page 5 of 8
     Case 2:17-cv-01596-JAD-EJY Document 53 Filed 06/14/19 Page 6 of 8



             (b) Permissive Intervention.
 1
 2                  (1) In General. On timely motion, the court may permit anyone to
             intervene who:
 3                      (A) is given a conditional right to intervene by a federal statute; or
                        (B) as a claim or defense that shares with the main action a common
 4
             question                       of law or fact.
 5           …
                    (3) Delay or Prejudice. In exercising its discretion, the court must
 6           consider               whether the intervention will unduly delay or prejudice the
 7           adjudication of the    original parties’ rights.
             Here, WVUE, the current beneficiary of record, is a necessary party to the litigation and
 8
     has a direct and substantial interest in the case due to the Complaint seeking a judicial
 9
     determination that WestVue, the prior beneficiary, has no enforceable lien interest as to the
10
     Property. No other party in the case can adequately represent WVUE’s interest. WestVue no
11
     longer owns the loan or acts as the beneficiary of the Deed of Trust. Alternatively, permissive
12
     intervention necessitates WVUE intervention because its claim to the Note and Deed of Trust are
13
     at issue in the present litigation.
14
     /././
15
     /././
16
     /././
17
     /././
18
     /././
19
     /././
20
     /././
21
     /././
22
     /././
23
     /././
24
     /././
25
     /././
26
     /././
27
     /././
28



                                                Page 6 of 8
     Case 2:17-cv-01596-JAD-EJY Document 53 Filed 06/14/19 Page 7 of 8




 1                                      IV.     CONCLUSION
 2          Just cause exists to substitute WVUE as the named Defendant in the pending litigation, or
 3   in the alternative to intervene as the real party in interest. The subject Deed of Trust was
 4   assigned to WVUE and WestVue no longer has a recorded interest in the Property. Shortly after
 5   recording the Assignment, WVUE filed the instant motion, and no parties will be prejudiced due
 6   to the change of the Defendant. Based upon the foregoing, WestVue and WVUE respectfully
 7   request that the Court allow WVUE to substitute in the place and stead of WestVue as the named
 8   Defendant in the pending litigation or, in the alternative, permit WVUE to intervene and dismiss
 9   WestVue from the pending litigation, and to amend the case caption accordingly.
10          DATED this 14th day of June, 2019.
11
                                                 WRIGHT, FINLAY & ZAK, LLP
12
13
                                                 /s/ Ramir M. Hernandez
14                                               R. Samuel Ehlers, Esq.
                                                 Nevada Bar No. 9313
15                                               Ramir M. Hernandez, Esq.
                                                 Nevada Bar No. 13146
16
                                                 7785 W. Sahara Ave., Suite 200
17                                               Las Vegas, NV 89117
                                                 Attorneys for Defendant, LongVue Mortgage
18                                               Capital Inc., as trustee for WestVue NPL Trust II
19                                               and Proposed Substitute Party, LongVue Mortgage
                                                 Capital Inc., as trustee for WVUE 2015-1
20
21
22
23
24
25
26
27
28



                                               Page 7 of 8
     Case 2:17-cv-01596-JAD-EJY Document 53 Filed 06/14/19 Page 8 of 8




 1                                 CERTIFICATE OF SERVICE
 2         Pursuant to Fed. R. Civ. P. 5(b), I certify that on the 14th day of June, 2019, a true and
 3   correct copy of MOTION TO SUBSTITUTE PARTY, OR IN THE ALTERNATIVE,
 4   MOTION TO INTERVENE was sent via e-mail to the following.
 5         Andrew P. Dunning, Esq. adunning@Gtg.legal
 6
           Eric R. Olsen, Esq. eolsen@Gtg.legal
 7
           Catherine Rowe crowe@Gtg.legal
 8
 9
10
                                                /s/ Jason Craig
11                                              An Employee of Wright, Finlay & Zak, LLP
12
13
                                          EXHIBIT INDEX
14               Exhibit A                Note
15               Exhibit B                Deed of Trust
                 Exhibit C                MERS Assignment of Deed of Trust
16               Exhibit D                Flagstar Assignment of Deed of Trust
                 Exhibit E                WestVue Assignment of Deed of Trust
17
                 Exhibit F                Dep. of WestVue
18
19
20
21
22
23
24
25
26
27
28



                                               Page 8 of 8
